Citation Nr: 1403560	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified during a hearing before the Board at the RO in April 2013.  A hearing transcript is of record.  The Board remanded this issue in June 2013.  This appeal was processed using the Virtual VA and Veterans' Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

The Veteran's low back disability did not originate in service, may not be presumed to have originated in service, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA must provide claimants with notice and assistance in substantiating a claim for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran was provided adequate notice in December 2006, prior to the initial adjudication of his claim.  This included the evidence and information necessary to establish all five elements for service connection, and who was responsible for obtaining which types of evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Further, the June 2013 Board hearing focused on the elements necessary to substantiate the Veteran's claim.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veteran has had ample opportunity to participate in the adjudication, and there is no argument or indication of prejudice from any possible notice defects.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Additionally, all pertinent, available medical evidence has been obtained, including service treatment records and post-service records for which the Veteran provided sufficient identification and authorization.  The Board notes that the Veteran testified at the Board hearing that he received treatment at a private, non-military German hospital during service in 1969, although his service records include an episode of treatment for the low back in Germany in January 1969.  VA treatment records in 2002 and 2003 also note that he received private treatment at ARC prior to 1998, and then from Dr. Marcos until he switched to VA care in 2002.  As directed in the prior remand, VA requested the Veteran in a July 2013 letter to identify any outstanding non-VA treatment records, specifically to include at a private hospital in Germany during service.  He did not respond to this letter, and he has not otherwise identified or provided authorization for VA to obtain any outstanding records.  VA has satisfied its duty to assist in obtaining outstanding records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the claimant has a responsibility to cooperate in VA's duty to assist in developing the pertinent facts and evidence in connection with a claim).  

The Veteran was also afforded VA examinations in September 2009 and October 2013, as directed in the prior remand, concerning the low back.  The 2013 examiner recorded the Veteran's contentions concerning continuous symptoms since service, and provided a well-reasoned etiological opinion based on the available evidence, including the nature of the injury in service and other evidence of record.  Although the examiner did not explicitly refer to the lay statements concerning continuity of symptomatology in providing this opinion, the Board finds such lay statements to be not credible, as discussed below.  The VA examiner's opinion is consistent with this credibility finding; therefore, the opinion is adequate, there is no prejudice, and the remand directive was substantially completed.  There is no argument that the opinion is otherwise inadequate, and no further medical evidence is necessary.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Merits of the Claim

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For certain listed chronic diseases, including arthritis, service connection will be granted on a presumptive basis if it was diagnosed in service, or manifested to a compensable degree within one year after active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Otherwise, service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for a low back disability.  He asserts that his current disability is related to low back injury and treatment during active duty because he has had continuous symptoms since then that progressed over time.

VA treatment records and examinations during the appeal show a currently diagnosed disability of degenerative disc disease, degenerative joint disease (arthritis), and spondylosis with symptomatic facet arthropathy of the lumbar spine.  

As discussed below, the evidence confirms a low back injury and treatment during service in January 1969.  There is conflicting evidence as to the timing of any subsequent symptoms, as well as the etiology of his currently diagnosed disorder.

The Veteran's service records show treatment for low back pain in Germany in January 1969, when he complained of back aches that had been present for one day.  There was no tenderness or significant loss of motion upon examination, and the impression was a possible strain.  There were no subsequent episodes of treatment for the low back.  The Veteran's April 1971 separation examination report reflects that the spine was clinically normal, and there is a handwritten notation of "I feel outstanding.  Good!!", with the Veteran's signature next to this statement.  

The January 1969 service treatment record is consistent with the Veteran's testimony at the June 2013 Board hearing that he sought treatment one time while serving in Germany in 1969.  He also denied any other treatment during service.

The Veteran asserts that he continued to have low back pain throughout service.  He reports that it was worse during Vietnam due to his duties as a truck driver that required frequently lifting and changing tires that weighed over 100 pounds, and traveling on rough roads.  The Veteran states that he did not seek further treatment during service because he did not have time to complain and just wanted to complete his tour in Vietnam, but that he took pain pills regularly.  He asserts that his low back symptoms gradually increased over time to the current level, and he believes that the current low back disability was incurred in service.  When questioned about the first two years after service, the Veteran testified that his symptoms manifested gradually to a point where he could no longer do heavy duty work that he liked, and that he eventually began having problems walking or sitting.  The Veteran has also stated that he could not afford to seek treatment after service, and he first learned about VA treatment and compensation in 2003.  See, e.g., October 2006 claim, July 2009 letter and VA Form 9, June 2013 transcript.  

The Veteran's brother and his wife have submitted statements.  In a July 2009 statement, the Veteran's brother indicated that they served in the military at the same time and exchanged letters, and the Veteran's biggest complaint was about the hard labor of being a truck driver in the jungles.  The Veteran's brother also stated that the Veteran had back problems and took pain pills after discharge from service.

The Veteran and his wife have been married since January 1968, or prior to service.  She submitted identical statements in September 2008 and July 2009 indicating that the Veteran's back problems began right after his return from Vietnam.  She stated that his problems in 1971 were not as intense as now, but they had progressed and were now constant.  At the June 2013 hearing, the Veteran's wife testified that she remembered him being treated for back pain in Germany, and he had back problems once in awhile in the past, but they were now more frequent.  When asked about any symptoms she observed during the Veteran's first year after service, the Veteran's wife stated vaguely that he would do things, but "later on" he would hurt afterwards because he did not accept that something needed to change.  She stated that he would hurt after heavy lifting, and his symptoms progressed over time. 

Service personnel records, including the Record of Assignments, show that the Veteran served in Germany from September 1968 to March 1970, then in Vietnam until April 1971.  His military occupational specialty was heavy vehicle driver, which is consistent with his reports of changing tires and being on rough roads.  

The Veteran is competent to report his observable symptoms and history, and his brother and wife are competent to report what the observed and what the Veteran told them.  Such reports must be considered with his claim.  See Jandreau, 492 F.3d at 1377.  Nevertheless, for the following reasons, the Board finds the statements by the Veteran, his brother, and his wife to be not credible with respect to continuous low back symptoms after the January 1969 episode of treatment, to include within the first year after discharge from service in April 1971 (or by April 1972).  

First, the Veteran's assertions that he did not seek further treatment for his low back symptoms during service in Vietnam because he did not have time to complain and only wanted to complete his tour are inconsistent with the fact that he sought treatment for numerous other conditions during service in both Germany and Vietnam.  More significantly, as noted above, the Veteran's April 1971 separation examination found no spine abnormalities, and the Veteran's signature appeared next to a handwritten notation that he felt "outstanding" and "good!!" at that time. 

Further, the Veteran's statements that he did not seek treatment after service for the low back until recently because he did not know about the availability of VA treatment or compensation, and he could not afford other treatment, are inconsistent with the other evidence.  Specifically, there is an August 1971 VA treatment record for a skin condition, and the Veteran was awarded service-connected compensation for a skin condition effective in April 1971, based on his filing a claim for compensation within one year after discharge from service.  He did not mention any low back problems at that time, or in a claim for several prior conditions in 2002.  

Additionally, the evidence reflects that the Veteran had private insurance and providers for at least a portion of time between service and his more recent VA treatment.  A May 2002 VA treatment record indicates that the Veteran was losing his private insurance.  Similarly, a February 2003 VA treatment record indicates that the Veteran had been seeing "FP at ARC" prior to 1998, then he began seeing Dr. Marcos, and the VA provider had received records from this provider.  

Significantly, the available evidence shows that the Veteran only reported having low back pain since service for treatment purposes after filing his claim for VA compensation in December 2006, and after the claim was initially denied in June 2008.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest or bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

In particular, in a February 2003 record, the Veteran's VA provider stated that he had reviewed private records from Dr. Marcos, who had treated the Veteran since 1998.  There was a lumbar x-ray from a "few years" earlier that was normal, but no MRI reports and no specific references to back pain.  The VA provider noted, however, that there was a June 1999 note from Dr. Marcos where the Veteran requested medications for muscle aches after driving for long periods, and a nurse's note for Vicodin refills for leg pains.  In a December 2002 VA record, the Veteran reported that Dr. Marcos had given him Vicodin for back pain in the past.  

In a December 2005 VA treatment session, approximately one year prior to receipt of the Veteran's claim, he reported back pain of long-term duration.  The provider noted that he did not relate the pain to any specific incident, but stated that it developed gradually over time, and had been intolerable and persistent since 2001.  

Shortly after the Veteran's claim for a low back disability was initially denied in June 2008, a November 2008 VA treatment note records a history of gradually progressive back pain with initial onset in the 1960s while working on equipment in Germany, which had been more intense over the past 8-10 years.  The statements from the Veteran's wife and brother were also dated after the initial denial of his claim, and they may be biased as family members.  See Caluza, 7 Vet. App. at 511.

The evidence reflects that the Veteran engaged in heavy lifting after service, and that he worked as a truck driver for at least ten years after service.  As noted above, the Veteran and his wife testified in 2013 that he did heavy lifting activities after service, and that his symptoms gradually manifested until he could no longer do so.  The Veteran has generally reported that he retired from truck driving in 2000 due to back pain; however, a February 2003 VA treatment record noted that he was a truck driver at that time.  The Veteran reported that he took medications at the "end of a run" because his back was quite stiff after long drives.  Similarly, in an April 2008 VA mental health examination, the Veteran reported being unemployed as a truck driver for 2-5 years (or since 2003 at the earliest).  During the October 2013 VA examination, he reported working as a truck driver from 1990 to May 2006.  

Further, the Veteran has not identified any pertinent post-service treatment prior to his recent VA treatment since 2002, and VA records generally reflect earlier complaints possibly relating to the low back in private records starting in the 1990s.  A significant lapse in time between service and post-service treatment may weigh against service incurrence.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be rejected solely due to the absence of contemporaneous medical evidence, although this may be considered along with the other evidence).  

In light of the above, the Veteran, his wife, and his brother are not credible with regard to him having continuous low back symptoms since service.  The service treatment records and available post-service medical records are more probative and credible than the reports from the Veteran and his family members during the course of this appeal because they were contemporaneous to the purported symptoms and were made for treatment purposes, prior to the claim for benefits.  See Caluza, 7 Vet. App. at 511; Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  

In sum, the more probative, credible evidence shows that Veteran did not have continuing low back symptoms after injury or treatment in service, or within one year after discharge.  Further, there was no diagnosis of arthritis or other chronic low back disability in service or within one year thereafter.  Rather, he began to have persistent and recurring symptoms, and was diagnosed with degenerative joint disease (arthritis) and other low back disorders many years after service.  

As such, service connection cannot be granted for the Veteran's current diagnosed low back disability on a presumptive basis, to include as based on continuity of symptomatology.  See 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d at 1338-40.

As noted above, the Veteran and other lay witnesses believe that his current low back disability was incurred in service; however, they are not competent to offer such an opinion.  Rather, this question requires the medical expertise or training to interpret the lay and medical evidence due to the complex nature of the spine, the Veteran's medical history, and the Board's credibility findings herein that he did not have continuous low back symptoms after service.  Jandreau, 492 F.3d at 1377.  

There are several medical opinions of record concerning the etiology of the Veteran's current disability.  The Board must weigh these opinions after assessing their probative values.  The probative value is determined based on three factors: (1) whether the expert was fully informed of the pertinent facts or medical history, with or without review of the claims file; (2) whether there is a fully articulated opinion; and (3) whether the opinion is supported by a reasoned analysis, not just data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

The Veteran testified at the June 2013 hearing that his VA provider told him there was a "very good possibility" that an injury when he was young could reoccur or cause problems later in life, so there was a possibility that the current low back disability was related to his in-service injury.  In a June 2009 statement, the Veteran's VA physician since 2002 summarized the Veteran's reports of chronic low back symptoms since heavy lifting in 1969, and stated that it was "possible" that the disease process leading to his current back disabilities began during service.  Although this opinion is competent, it does not appear that the VA provider had the benefit of reviewing all available evidence, including service treatment records.  Rather, the provider relied on the Veteran's reports of low back pain since 1969, which the Board has found not credible herein.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (stating a medical report is not credible if it is based on statements by a veteran that are found not credible).  Further, the phrase "possible" is too speculative to provide a nexus, as there must be as it does not indicate that the condition was at least as likely as not connected to service.  See 38 C.F.R. § 3.102; cf. Bostain v. West, 11 Vet. App. 124, 127 (1998) (stating a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  The VA provider also did not provide any reasoning for his opinion.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  As such, this medical opinion has low probative value.  Id.

The Veteran was afforded VA examinations in September 2009 and October 2013, although the September 2009 examination was previously found inadequate.  During the October 2013 VA examination, the Veteran reported low back pain that started in 1969 in Germany while loading a trailer.  He stated that he was treated at sick call and with physical therapy.  The Veteran reported that he worked as a truck driver from 1990 to May 2006, and that he retired due to back pain.  The VA examiner reviewed the claims file, including the January 1969 service treatment record.  He also summarized the recent diagnostic studies, including X-rays in October 2013, and MRIs of the lumbar spine from March 2005 to April 2013.  

The 2013 VA examiner opined that the current low back disability, including arthritis, was less likely than not incurred or aggravated in service, had its onset in service, or was otherwise related to service, including duties as a truck driver.  The examiner reasoned that it was unlikely that the episode in January 1969, with low back pain diagnosed as possible strain, led to a chronic ongoing condition.  The examiner also considered the 1971 record upon the Veteran's discharge from service, and that he appeared to have private treatment in the 1990s and VA treatment since 2002, with no other available post-service treatment records.  

The October 2013 VA examiner's opinion is highly probative.  The report reflects a review of the pertinent medical history, including service treatment records and available post-service medical records.  The report also reflects consideration of an accurate history of the nature and timing of the Veteran's symptoms based on lay and medical evidence that is consistent with the Board's credibility findings herein.  The VA examiner provided a clear opinion with supporting rationale based on medical expertise as applied to the facts of the Veteran's case.  See id.  

As such, the Board finds the October 2013 VA examiner's opinion to be more probative and to outweigh the other evidence concerning the etiology of the Veteran's current disability, including the June 2009 opinion from his VA provider.

In summary, the most probative, credible evidence shows that the Veteran did not have continuous low back symptoms after his in-service injury, or arthritis during service or manifested to a compensable degree within one year after service.  Further, the most probative evidence is against a finding that any currently diagnosed low back disability is related to injury, symptoms, or treatment symptoms during service.  Therefore, the preponderance of the evidence is against service connection for a low back disability.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  As such, the Veteran's claim must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 


ORDER

Service connection for a low back disability is denied.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


